Exhibit 10.20 WORLD WIDE MOTION PICTURES CORPORATION EXECUTIVE'S EMPLOYMENT CONTRACT AGREEMENT mode this 20th day of October, 1983 by and between WORLD WIDE MOTION PICTURES CORPORATION (hereinafter referred to as "Employer") and PAUL D. HANCOCK (hereinafter referred to as "Chief Executive"). W I T N E S S E T H : FOR and in consideration of the terms and covenants hereinafter set forth, the parties hereby agree as follows; 1.Engagement and duties A.Employer hereby employs Chief Executive to render his services as herein. required during the term of this agreement, and Chief Executive hereby accept such employment and agrees to keep and perform all of the duties, obligations and agreements assumed and entered into by him hereunder. B.Chief Executive agrees that during the term of this agreement he will serve as President and Chief Executive Officer of employer and in this capacity will be exclusively In charge of all of the Employer's business, Chief Executive shall perform such executive duties as are normally and ordinarily performed by heads of businesses in accordance with all reasonable policies of the Employer's Board of Directors. C.The Employer recognizes that the performance of Chief Executive's duties will require him to travel. Employer will therefore provide and/or reimburse Chief Executive for all travel and living expenses as may be incurred by Chief Executive In his best business judgment and in the best business Interests of Employer as reasonable and necessary in the proper performance of Chief Executive's duties. D.Chief Executive, at his sole discretion, may elect at any time to assume the position, duties, or responsibilities, of any office or job employed by the Employer at compensation commensurate with the position and office assumed, 2.Term of Employment A.The term of Chief Executive's employment shall be deemed to have commenced on August 1, 1977 and shall continue for a term of thirty-five (35) years with an option to renew for an additional term of ten (10) years at the sole discretion of Chief Executive. B.Chief Executive may take a leave of absence without compensation from time to time at his sole discretion for periods of no longer then one year at a time. 3.Fixed Compensation A.Employer agrees to pay to Chief Executive a salary of Eighty-Five Thousand ($85,000.00) Dollars per year, in equal monthly installments. B.Chief Executive's base salary set forth in Paragraph 3.A. above Shall be increased each year by the greater of (a) Fifteen Thousand ($15,000.00) Dollars or (b) the proportionate increase in the Consumer Price Index published by theU.S. Government Department of Labor, Bureau of Labor Statistics (the "CP Index") over the amount of the CP index published immediately prior to the prior anniversary date. For purposes hereof, the CP Index shall mean the Consumer Price Index for all items for the Metropolitan Los Angeles area; and in the event that the compilation and publication of that index or subsequent index shell be discontinued, Employer are Chief Executive shall, by agreement, select an alternative index or method to compute the incense in the cost of living in the Metropolitan Los Angeles area. 4.Business ExpensesBenefits and insurance A.During the term of this agreement, Chief Executive shall be authorized to incur reasonable expenses (including without limitation, business related travel and entertainment) in the conduct of Employer's business. Employer agrees to reimburse Chief Executive for all such expenses upon presentation by Chief Executive of an accounting with respect to such expenses, in conformity with Employer's then existing expense reimbursement policy. B.Employer shall at Employer's expense, furnish Chief Executive with (1) American-trade, luxury-type automobile of Chief Executive's choice (including taxes, gasoline, garage, maintenance, repairs and insurance) for use by Chief Executive for and in connection with Chief Executive's performance of his duties hereunder.Each two years of the term of this agreement thereafter Chief Executive shall, at Chief Executive's request, be furnished with a new model American -made, luxury-type automobile to replace the model then in use by him. C.Chief Executive shall be entitled during each year of the term of the agreement to a vacation in accordance with Employer's then standard employment practices, but in no event less than four (4) weeks, during which time the salary shall be paid in full. D.Chief Executive shall be entitled to participate in all employee benefit plans available for Employer's key executives, including at a minimum full and complete Health Care coverage and a major medical coverage. E.Employer agrees to obtain and maintain atEmployer's expanse, a term policy of life insurance on Chief Executive's life, to be owned by Chief Executive or his designee, with benefits payable as the Chief Executive shall direct in the amount of Two Hundred and Fifty Thousand ($250,000.00) Dollars.
